Citation Nr: 1704593	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for spastic colon, status post colon resection for adenocarcinoma rated at 30 percent from August 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial disability rating higher than 20 percent for thoracolumbar spine degenerative arthritis.

4.  Entitlement to an initial disability rating higher than 10 percent for a left foot disability, to include amputation of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and M.W.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to April 1976.

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a July 2008 rating decision, the RO granted service connection for degenerative arthritis of the thoracolumbar spine and assigned an initial 10 percent rating effective November 17, 2006.  In a July 2009 rating decision, the RO increased the initial evaluation to 20 percent and assigned an earlier effective date of September 11, 1997.  As less than the maximum available benefit for a schedular rating was awarded, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a May 2011 rating decision, the RO reduced the evaluation for service-connected spastic colon, status post colon resection for adenocarcinoma from 100 percent to 30 percent, effective August 1, 2011.

The Veteran testified at a hearing before a Decision Review Officer (DRO) regarding his thoracolumbar spine disability in April 2009 and in December 2010.  In June 2014, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge as to all of the issues on appeal. Transcripts of these hearings have been associated with the claims file.

In January 2015, the Board remanded the claims for further development.  

In a June 2014 statement, the Veteran raised the issues of entitlement to an effective date earlier than December 16, 2010, for the grant of service connection for an abdominal scar; entitlement to service connection for a respiratory disorder (claimed as emphysema), due to herbicide exposure; and entitlement to service connection for PTSD, a head injury, and diabetes mellitus.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2016).

The issues of entitlement to higher initial disability ratings for back and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Residuals of status post colon resection for adenocarcinoma are manifested by severe symptoms supported by examination findings.

2.  Resolving all doubt in the Veteran's favor, his service-connected disabilities preclude employment.



CONCLUSIONS OF LAWS

1.  From August 1, 2011, the criteria for rating of 40 percent, but no higher, for spastic colon, status post colon resection for adenocarcinoma, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Codes (DCs) 7319, 7329, 7343(2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify with respect to the claim for a higher rating.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  The Board also grants TDIU herein, thus discussion of VA's duty to notify and assist with respect to entitlement to TDIU is necessary.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  VA examinations were provided in December 2010, January 2011, and in December 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's spastic colon since the most recent VA examination.  The VA examinations of record are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his gastrointestinal disorder.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Higher Rating

Historically, the Veteran was in receipt of a 100 percent rating under Diagnostic 7343 from May 12, 2009 to July 31, 2011.  In a May 2011 rating decision, the RO reduced the evaluation from 100 percent to 30 percent, effective August 1, 2011.  The RO appears to have evaluated the disability under Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7343 contain a temporal element for continuance of a 100 percent rating for malignant neoplasms of the digestive system.  Therefore, the RO's May 2011 action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

As applicable here, Diagnostic Code 7343 for malignant neoplasms of the digestive system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344 (2014), referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  

In essence, this is a 'staged rating' case because of the clear temporal element of Diagnostic Code 7343.  The rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7343.

As noted in the Board's January 2015 decision, the RO has complied with the notice requirements of 38 C.F.R. § 3.105(e).  Accordingly, the remaining question is whether there is an evidentiary basis for continuance of the 100 percent rating for spastic colon, status post colon resection for adenocarcinoma under Diagnostic Code 7343 after August 1, 2011.  38 C.F.R. § 4.7.   

The Veteran contends that his 100 percent disability rating should have remained in effect until September 2011 on the basis that he underwent a colonoscopy in September 2011.  He further asserts that he is entitled to at least a 40 percent rating under Diagnostic Code 7329 (resection of the large intestine) or an even higher rating under Diagnostic Code 7332 for impairment of sphincter control.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 7343, malignant neoplasms of the digestive system, exclusive of skin growths are initially rated at 100 percent.  A note to the rating criteria provides that an evaluation of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the condition is to be rated on its residuals.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7319 (irritable colon syndrome- spastic colitis, mucous colitis, etc.), a noncompensable (0 percent) rating is warranted for assigned for mild disturbance of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is warranted when there is severe diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319. 

Diagnostic Code 7329 (resection of the large intestine) provides for a maximum rating of 40 percent for severe symptoms supported by objective examination findings.  38 C.F.R. § 4.114, DC 7329. 

Diagnostic Code 7332 provides for a higher rating of 60 percent for extensive leakage and fairly frequent involuntary bowel movements and a 100 percent for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332. 

The words 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Historically, VA treatment records reveal that the Veteran underwent surgical resection of his colon in 2009 after being diagnosed with colon cancer.  Early post-surgical symptoms, as noted in a December 2009 VA examination, included complaints of increased urinary frequency, constipation, diarrhea, nausea, vomiting, and abdominal pain.  The Veteran was also found to have significant anemia, but there was no evidence of malnutrition.  VA treatment records also reveal that coloscopies performed in May 2010 and in December 2010 were negative for recurrence of colon cancer.  A computed tomography (CT) scan in October 2010 revealed no obvious abnormality.  

A December 2010 QTC examination report shows the Veteran continued to experience post-surgical alternating symptoms of constipation, diarrhea and left side abdominal pain that was present two-thirds of the year.  He also reported occasional incontinence and irregular bowels, and stated that at times he does not leave the house, sometimes is unable to reach the bathroom in time, and at times when passing gas not only gas is passed.  The examiner noted that anemia was not present.  In an addendum received in January 2011, another examiner reviewed the file and indicated that there colon cancer was completely resected and there was no evidence of cancer residual. 

VA medical records also include an August 2011 report which indicates that the Veteran suffered from black and bloody stools with diarrhea.  There was no significant acid reflux or vomiting.  The assessment was colon cancer status post resection.  A colonoscopy performed in September 2011 was negative for cancer.  An October 2011 report indicates that since the Veteran's 2009 colonoscopy and surgery to remove 10 inches of his colon, he had experienced symptoms of severe constipation, rectal bleeding, and left-sided abdominal pain at the surgical site.  

A December 2011 clinical report indicates a diagnosis of stage II sigmoid cancer.  On examination no liver or spleen was palpable.  He had pain in the left side.  There was no bleeding, hemorrhoids, or evidence of cancer on scan or on colonoscopy evaluation.  A March 2013 CT scan of the abdomen/pelvis indicated no radiographic evidence for recurrent or metastatic colon cancer.  There were no ascites or liver metastases.  There was stable minimal nonspecific splenomegaly and cholestasis.  There was minimal sigmoid diverticulosis without radiographic evidence for diverticulitis. 

In June 2014, the Veteran testified that after the resection he experienced chronic and severe symptoms of pain, constipation, bloody/watery stool, and diarrhea which made him unable to fly and at times unable to leave his home.  He also had difficulty with prolonged driving and testified that on his way to the hearing he needed to stop every 100 miles for bathroom breaks and at night he used Depends undergarments.  He also testified that his diarrhea and constipation symptoms sometimes cause pain when sitting (he uses an ointment to help alleviate the discomfort). 

Private treatment records include an air contrast barium enema study dated in July 2014, which was performed upon the Veteran's complaints of lower left quadrant pain, constipation, and diarrhea.  The clinical impression was no abnormality of the colon.

Additional VA treatment records include an October 2014 post-endoscopy note which indicates that four polyps were removed from the ascending colon.  The endoscopy consult shows the findings were internal hemorrhoids; normal appearing low anastomosis near the anal verge; otherwise normal to the cecum. 

At a December 2015 VA examination, the Veteran's current symptoms included rectal bleeding and abdominal discomfort with uncontrollable diarrhea and constipation.   No medication was required.  Weekly, he had alternating diarrhea and constipation.  There was no evidence of abdominal distension, anemia, nausea, or vomiting.  He had frequent episodes of bowel disturbance with abdominal distress manifested as diarrhea and constipation.  The number of episodes totaled 7 or more in the past 12 months.  There was no weight loss or malnutrition associated with his service-connected disability.  The examiner noted that he had had a malignant neoplasm related to his diagnosis, which was surgically treated in 2009 with removal of 10 inches from the colon.  He was currently in a "watchful waiting" status.  The examiner determined that the Veteran did not have any current residuals conditions or complications due to the neoplasm (including metastases) or its treatment, other than those already noted.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms or evidence of any active colon cancer.

In an additional report, the examiner noted that the most recent colonoscopy showed no new malignancy of the colon and there was no evidence of active colon cancer disease present on any work up, including the most recent CT scan.  The Veteran had no chemotherapy or radiation therapy.  The examiner stated that his post-surgery symptoms of diarrhea and constipation occurred several times per week.

In an April 2016 statement, the Veteran requested that his gastrointestinal disability be rated under Diagnostic Code 7329 as a result of his large intestine resection.  Diagnostic Code 7329 provides a maximum rating of 40 percent for severe symptoms supported by examination findings. 

After a review of all of the Veteran's medical history, diagnosis, and symptoms, the Board assigns a 40 percent disability rating Diagnostic Code 7329 effective August 1, 2011.  

The Diagnostic Code used indeed depends on medical history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532(1993).  A change in a diagnostic code is permissible if explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The only exception is a protected rating, one in effect for 20 or more years.  38 C.F.R. § 3.951 (b); Murray v. Shinseki, 24 Vet. App. 420 (2011). 

In this case, rating decision code sheets created by the Regional Office reflect that the Veteran's disability has been evaluated under Diagnostic Code 7343 since October 4, 1979.  The code sheets show a 10 percent rating from October 4, 1979; a 30 percent rating from March 7, 1996; a 100 percent rating from May 12, 2009; and a 30 percent rating from August 1, 2011.  The only Diagnostic Code referenced on the code sheets is 7343.

However, review of the rating actions relevant to the Veteran's gastrointestinal disability rating over time shows that his disability has also been evaluated at various times under 38 C.F.R. § 4.71a, Diagnostic Code 7319.  Indeed various rating decisions, a statement of the case, and supplemental statements of the case contain reference to both Diagnostic Codes 7343 and 7319.  Moreover, Diagnostic Code 7343 does not provide for either a 10 or a 30 percent disability rating.  The 10 and 30 percent ratings were therefore assigned under 38 C.F.R. § 4.114, Diagnostic Code 7319.  The 100 percent rating was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7343.  The Board further notes that the 30 percent disability rating under Diagnostic Code 7319 has not been in effect for a period of at least 20 years; it has only been in effect 19 years.  Accordingly, under the facts of this case, the Board finds that the Veteran is not in receipt of a protected disability rating under Diagnostic Code 7343 or 7319.  The Board will therefore evaluate the Veteran under Diagnostic Code 7329.

The Veteran's manifestations of his service-connected spastic colon, status post colon resection for adenocarcinoma are consistent with the application of DC 7329, which addresses resection of large intestine.  38 C.F.R. § 4.114, Diagnostic Code 7329.  The Veteran is status post colon resection for adenocarcinoma.  

While Diagnostic Code 7329 does not provide guidance for the "severe" symptoms description, the Board notes that Diagnostic Code 7319 provides an additional description of symptoms considered to be severe.  Diagnostic Code 7319 also directly addresses bowel disturbance.  Under Diagnostic Code 7319, the maximum rating of 30 percent is warranted for irritable colon syndrome if there are severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Throughout the appeal, the Veteran and clinicians have indicated that his symptoms include abdominal distress, occasional rectal bleeding, and severe alternating symptoms of diarrhea and constipation.  These symptoms have been constant since his surgery and have interfered with his activities of daily living and his ability to work.  The Veteran has testified that he is unable to fly and at times unable to leave his home.  He has difficulty with prolonged sitting and driving and uses Depends undergarments.  The QTC and VA examiner in 2010 and in 2015 both indicated that his irregular bowels and pain interfered with his work capacity and limit his ability to return to work in his profession of law enforcement.  The Board finds these symptoms more nearly approximate the criteria for a 40 percent rating from August 1, 2011.  

The Board declines to assign higher ratings of either 60 percent or 100 percent under Diagnostic Code 7332 for impairment of sphincter control as this does not appear to be the Veteran's primary residual of his malignant neoplasm of the digestive system.  As noted, higher ratings of 60 percent (for extensive leakage and fairly frequent involuntary bowel movements), or 100 percent (for complete loss of sphincter control) are available under Diagnostic Code 7332.  

The Veteran has testified that the severity of his diarrhea has been same since his surgery in 2009.  In his April 2012 VA Form 9, and at the December 2010 QTC examination, he reported alternating symptoms of constipation and diarrhea and occasional incontinence and irregular bowels.  While in 2014, the Veteran testified to having occasional involuntary bowel movements and leakage between two and 10 times per week- his wife testified that he has loss of bowel control only when he is sick.  This history clearly would not constitute a complete loss of sphincter control, warranting a 100 percent rating, as it appears that the Veteran has not entirely lost his ability to control his bowel movements.  Moreover, considering the record as a whole, the Board does not consider the reported frequency and severity of the Veteran's symptoms of leakage as extensive -nor has he described frequent involuntary bowel movements.  The Veteran has not reported a history of frequently soiling his underwear or an extensive use of protective undergarments which need to be changed multiple times a day.  The objective evidence of record (including treatment records and VA and QTC examination reports) also does not reflect any clinical diagnosis of impaired sphincter control or findings of severe fecal incontinence as suggested by the criteria set forth for a 60 percent rating.  

The Board also declines to assign a 100 percent rating under Diagnostic Code 7343 for any period after August 1, 2011.  The Veteran asserts that he underwent a colonoscopy in September 2011 and therefore the 100 percent rating should have continued to at least September 2011 because he was receiving therapeutic therapy.  The Board disagrees.  

The note to Diagnostic Code 7343 indicates that the 100 percent rating shall continue six months beyond the cessation of therapeutic procedures, such as surgery, x-ray, and chemotherapy.  As all of the medical evidence in the file indicates, the Veteran did not undergo any "therapeutic procedures" for his colon cancer other than a resection of his large intestine in May 2009.  His 30 percent rating was effectuated as of August 2011, well beyond the six-month cessation of his surgery.  Furthermore, a colonoscopy is not considered to be a therapeutic procedure, but rather a diagnostic tool to conduct an internal examination of the entire length of the colon.  All tests for colon cancer residuals (including colonoscopies and CT scans conducted in 2010, 2011, 2013, and in 2014) did not reveal recurrent of colon cancer.  VA and QTC examiners in December 2011, January 2011, and December 2015 all reviewed the medical evidence and also opined that there is no recurrence of the colon cancer.  Thus, there is no basis to extend the 100 percent to September 2011, or for any period after August 1, 2011.

The Board has also considered the applicability of other rating codes that allow for a rating higher than 40 percent, but finds that none are permissible.  The records does not reflect diagnoses of cancer of the stomach, ulcerative colitis, a fistula, peritonitis or tuberculosis, stricture of the rectum and anus, a ventral hernia, or pancreatitis.  38 C.F.R. § 4.114, Diagnostic Codes 7330, 7331, 7323, 7333, 7339, 7347 (2016).  Therefore, there is no basis for a schedular rating in excess of 40 percent after August 1, 2011, for the Veteran's spastic colon, status post colon resection for adenocarcinoma.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria contemplate all impairment resulting from his gastrointestinal disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of chronic and severe constipation, diarrhea, and abdominal distress.  Diagnostic Code 7329 encompasses the specific symptoms the Veteran experiences.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.

III. TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he cannot obtain or sustain gainful employment because of his service-connected gastrointestinal disorder.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran is currently unemployed.  Service connection is in effect for spastic colon, status post colon resection for adenocarcinoma rated at 40 percent; degenerative arthritis of the thoracolumbar spine rated at 20 percent; tinnitus rated at 10 percent; removal of left great toenail rated at 10 percent; preauricular cyst in right rated at 10 percent; left foot disability to include amputation of left great toe rated at 10 percent; scar, status post resection for adenocarcinoma rated at 10 percent; and tinnitus rated at 0 percent.  

The Veteran's combined disability rating is 70 percent from August 1, 2011.  See 38 C.F.R. § 4.25.  Thus, the minimum schedular threshold requirement (of a single disability rated 40 percent and sufficient additional disability to bring the combined rating to 70 percent) to be considered for a TDIU is satisfied beginning August 1, 2011.  38 C.F.R. 4.16 (a). 

As the Veteran meets the schedular requirements for a TDIU, the question remaining is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to service-connected disability.  Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities.

VA treatment records indicate the Veteran was previously employed as a private investigator.  VA examination reports indicate he was employed in the field of law enforcement.

At a December 2010 QTC examination, the Veteran reported occasional incontinence and irregular bowels, and stated that at times he does not leave the house, sometimes is unable to reach the bathroom in time, and at times when passing gas not only gas is passed.  The examiner noted that the Veteran's irregular bowels and pain interfered with his work capacity.  

At his hearing in 2014, the Veteran has testified that he is unable to fly and at times unable to leave his home.  He has difficulty with prolonged sitting and driving, and uses Depends undergarments for diarrhea symptoms.  

In December 2015, a VA examiner reviewed the medical evidence and opined that the Veteran's post-surgical symptoms of diarrhea and constipation, which reportedly occurred several days per week, limited his ability to return to work in his profession of law enforcement.  Another VA examiner in December 2015 also opined that the Veteran's gastrointestinal condition impacted his ability to work because the diarrhea and abdominal pain limits his concentration at work and makes it difficult to function in law enforcement job.

The Board also observes that the Veteran also underwent a VA examination in December 2015 to evaluate the nature and severity of his other service-connected disabilities and the impact those disabilities had on his ability to work.  Following record review and examination, a VA examiner stated that the Veteran has degenerative joint disease of the thoracolumbar spine, residual pain from great toe injury and resection tuft of left great toe with degenerative joint disease that make it difficult for him to get up and down and walk distances as would be required in his profession of law enforcement.  At his orthopedic examination of his foot, an examiner noted that the functional impact of his foot condition is limitations in his walking and standing.

The Board has no reason to doubt or question the veracity of the positive evidence of record.  Given the examiners' opinions as to the functional limitations caused by the service-connected spastic colon, status post colon resection for adenocarcinoma, in addition to the difficulties with his thoracolumbar spine degenerative joint disease and resection tuft of left great toe with degenerative joint disease, it is clear that the Veteran would likely be precluded from obtaining or maintaining gainful employment that involved heavy physical labor.  Additionally, the Board finds that his service-connected gastrointestinal disability would significantly interfere with him obtaining or maintaining gainful sedentary employment for the reasons noted by the VA examiners.  

Based on the totality of the evidence in this case, the Board resolves reasonable doubt in the Veteran's favor and finds that TDIU is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2016).


ORDER

From August 1, 2011, a disability rating of 40 percent, but no higher, for spastic colon, status post colon resection for adenocarcinoma is granted, subject to the laws and regulations governing the award of monetary benefits. 

Resolving doubt in the Veteran's favor, from August 1, 2011, a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 



REMAND

The Veteran seeks higher ratings for his service-connected back and left foot disabilities.  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158(2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  

VA examinations of record do not include testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, pursuant to 38 C.F.R. § 4.59.  Therefore, the Veteran's claims must be, regrettably, remanded for new VA examinations.  

On remand, the AOJ should update the file with relevant VA treatment records dated after August 2015. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's left foot and back disabilities, including those from the Tulsa VAMC, dated from August 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to evaluate the current level of severity of his back and left foot disabilities.  The claims file should be made available to the examiner.  

All range of motion studies should be performed, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss including weakness, fatigability, incoordination, or limitation of function due to pain as discussed in DeLuca v. Brown, 8 Vet App 202 (1995).  

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.  

The spine and left foot examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence and a supplemental statement of the case issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


